                                                                                                                                          FILED
                                                                                                                                   Scott L. Poff, Clerk
                                                                                                                                United States District Court

GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations                                                   By jburrell at 4:53 pm, Jan 04, 2019




                                         UNITED STATES DISTRICT COURT
                                                              Southern District of Georgia
                                                                  Savannah Division
                                                                           )
             UNITED STATES OF AMERICA                                      )      JUDGMENT IN A CRIMINAL CASE
                                  v.                                       )      (For Revocation of Probation or Supervised Release)
                  Michael Jamaal Ferguson                                  )
                                                                           )      Case Number:         4:07CR00242-1
                                                                           )      USM Number:          13259-021
                                                                           )
                                                                           )      Amit Michael Navare
                                                                                    Defendant’s Attorney
THE DEFENDANT:
☒ admitted guilt to violation of mandatory and standard conditions of the term of supervision.
☐ was found in violation of conditions(s)                                                          after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number              Nature of Violation                                                                                    Violation Ended

             1                   The defendant failed to refrain from unlawful use of a controlled substance                               March 6, 2018
                                 (mandatory condition).
             2                   The defendant failed to refrain from unlawful use of a controlled substance                                July 23, 2018
                                 (mandatory condition).
             3                   The defendant failed to pay a fine or restitution obligation in accordance with the                        July 31, 2018
                                 schedule of payments set forth by the Court (standard condition).



       The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
☐ The defendant has not violated condition(s)                                                    and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                            December 18, 2018
Last Four Digits of Defendant’s Soc. Sec: 8727                              Date of Imposition of Judgment



Defendant’s Year of Birth: 1985
                                                                            Signature of Judge


City and State of Defendant’s Residence:
                                                                            R. Stan Baker
Savannah, Georgia                                                           United States District Judge
                                                                            Southern District of Georgia
                                                                            Name and Title of Judge

                                                                            January 4, 2019
                                                                            Date
 GAS 245D             (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 2 of 6
 DEFENDANT:                  Michael Jamaal Ferguson
 CASE NUMBER:                4:07CR00242-1


GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations



                                                                   IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
 total term of: 280 days.




      ☐     The Court makes the following recommendations to the Bureau of Prisons:




      ☒     The defendant is remanded to the custody of the United States Marshal.

      ☐     The defendant shall surrender to the United States Marshal for this district:

           ☐     at                                  ☐          a.m.     ☐       p.m. on                                       .

           ☐     as notified by the United States Marshal.

      ☐     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           ☐     before 2 p.m. on                                                  .

           ☐     as notified by the United States Marshal.

           ☐     as notified by the Probation or Pretrial Services Office.


                                                                            RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                              to

 at                                                       , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL



                                                                                   By
                                                                                                      DEPUTY UNITED STATES MARSHAL
GAS 245D          (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                 Judgment— Page 3 of 6
DEFENDANT:               Michael Jamaal Ferguson
CASE NUMBER:             4:07CR00242-1


                                                         SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of : 12 months.

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.
       The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
☐
       future substance abuse. (Check, if applicable.)
☒      The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
☒      The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
       The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
☐      seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
       resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)
☐      The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
        If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                      STANDARD CONDITIONS OF SUPERVISION
  1)   the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)   the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)   the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)   the defendant shall support his or her dependents and meet other family responsibilities;
  5)   the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
       acceptable reasons;
  6)   the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)   the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
       controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)   the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)   the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
       a felony, unless granted permission to do so by the probation officer;
10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
       any contraband observed in plain view of the probation officer;
11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
       permission of the court; and
13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
       record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
       defendant’s compliance with such notification requirement.

14)    any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.
   GAS 245D            (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                    Judgment— Page 4 of 6
   DEFENDANT:                 Michael Jamaal Ferguson
   CASE NUMBER:               4:07CR00242-1


                                              SPECIAL CONDITIONS OF SUPERVISION
       1.     The defendant shall participate in a program of testing for drug and alcohol abuse. Further, the defendant shall not tamper with any
              testing procedure.

       2.     The defendant shall participate in a program of treatment for drug and alcohol abuse. The costs of treatment shall be paid by the
              defendant in an amount to be determined by the probation officer, based on ability to pay or availability of third-party payment.

       3.     The defendant shall participate in a program of mental health treatment. The costs of treatment shall be paid by the defendant in
              an amount to be determined by the probation officer, based on ability to pay or availability of third-party payment.

       4.     The defendant shall submit his or her person, property, house, residence, office, papers, vehicle, computers (as defined in 18 U.S.C.
              § 1030(e)(1)), or other electronic communications or data storage devices or media, to a search conducted by the United States
              Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of
              a violation of a condition of release; failure to submit to a search may be grounds for revocation. The defendant shall warn any
              other occupants that the premises may be subject to searches pursuant to this condition.

                                                              ACKNOWLEDGMENT

Upon finding of a violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and-or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




   (Signed)        ___________________________________                              __________________________________
                   Defendant                                                        Date




                   ___________________________________                              __________________________________
                   U.S. Probation Officer/Designated Witness                        Date
GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                      Judgment— Page 5 of 6
DEFENDANT:              Michael Jamaal Ferguson
CASE NUMBER:            4:07CR00242-1


                                            CRIMINAL MONETARY PENALTIES
    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                 Assessment                  Trafficking Act Assessment                  Fine                     Restitution
TOTALS
                 $                           $                                           $ 7,200                  $


☐     The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

☐     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Payee                               Total Loss*                             Restitution Ordered                  Priority or Percentage




TOTALS                             $                                            $

☐     Restitution amount ordered pursuant to plea agreement $

☒     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

☐     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

    ☐      the interest requirement is waived for            ☐       fine      ☐      restitution.

    ☐      the interest requirement for           ☐      fine     ☐         restitution is modified as follows:

☐    The court determined that the defendant is         ☐ indigent ☐ non-indigent under the Justice for Victims of Trafficking Act of 2015.
GAS 245D           (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                           Judgment— Page 6 of 6
DEFENDANT:                 Michael Jamaal Ferguson
CASE NUMBER:               4:07CR00242-1



                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ☐ Lump sum payment of $                                     due immediately, balance due

           ☐    not later than                                        , or
           ☐    in accordance           ☐ C,         ☐      D    ☐            E, or    ☐     F below; or

B    ☒ Payment to begin immediately (may be combined with                             ☐ C,     ☐ D, or         ☒ F below); or
C    ☐ Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    ☐ Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    ☐ Payment during the term of supervised release will commence within                       (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ☒ Special instructions regarding the payment of criminal monetary penalties:
           While in the custody of the Bureau of Prisons, the defendant shall make payments of either quarterly installments of a minimum
           of $25 if working non-UNICOR or a minimum of 50 percent of monthly earnings if working UNICOR. Upon release from
           imprisonment and while on supervised release, the defendant shall make minimum monthly payments of $100 over a period of 12
           months. Payments are to be made payable to the Clerk, United States District Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant’s economic circumstances
that might affect the defendant’s ability to pay the fine.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.

☐      The defendant shall pay the cost of prosecution.

☐      The defendant shall pay the following court cost(s):

☐      The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
